DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/246,511 has claims 1-20 pending.

Priority / Filing Date
Applicant’s claims for priority of parent applications No. 15/161,142 (now Pat. No. US 10303675) and No. 16/418,928 (now Pat. No. US 11048682) are acknowledged. The effective filing date for this application is May 20, 2016.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings filed on April 30, 2021 are acceptable for examination purposes.




Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 27 May 2021 and 29 June 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Notes
Claim 1 recites a system with a processor (i.e., hardware processor per Figure 7 of the instant specification) for managing lightning connect adapter. The claim is not directed to an abstract idea because its claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Further, the ordered combination of the claim elements can be integrated in a practical application, per step 2A – prong 2 of the “Abstract Idea” analysis, to synchronize data between applications of different platforms “as close to real time as possible” without manual invocation ([0006] of instant specification). The ordered combination of claim elements are also not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “Abstract Idea” analysis (i.e., synchronizing data of different platforms based on transmitted metadata of an data altering command in near real-time). Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Claim 16 recites a system with a processor (i.e., hardware processor per Figure 7 of the instant specification) for managing lightning connect adapter. The claim is not directed to an abstract idea because its claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Further, the ordered combination of the claim elements can be integrated in a practical application, per step 2A – prong 2 of the “Abstract Idea” analysis, to synchronize data between applications of different platforms “as close to real time as possible” without manual invocation ([0006] of instant specification). The ordered combination of claim elements are also not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “Abstract Idea” analysis (i.e., synchronizing data of different platforms based on transmitted metadata of an data altering command in near real-time). Thus, claim 16 qualifies as eligible subject matters under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matters.


Regarding claim 6, a system with multiple components, i.e., a data structure and a lightning connect adapter, are being recited in claim. However, each of the claimed components can be interpreted by a person of ordinary skills in the art as software modules ([0025] of instant specification) that carry out the claimed functions. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 
Applicant is suggested to include at least one hardware component (e.g. computer processor and computer memory) and explain how the at least one hardware component can be utilized within the claimed system.
Claims 7-14, and 17-20 fails to resolve the deficiencies of claim 6 since they only further limit the scope of claim 6. Hence, claims 7-14, and 17-20 are also rejected under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. US 10303675 and claims 1-17 of Pat. No. US 11048682.
a.	Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘675 as being compared in the table below. For the purpose of illustration, only claim 1 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). 

Instant Application
Pat. No. US 10,303,675
Claim 1
A system, comprising: a database configured to store a data object and a data structure; and a processor configured 


to receive input indicative of a command to alter the data object used in a programming environment, 
to examine the data structure configured to map the data object to external data records of an external database, 




to format the external data records to conform to one or more data formats associated with a platform associated with the programming environment, 


to parse the external data records to identify one or more specifications associated with the platform, the external data records are parsed by calling an application program interface associated with the external database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform, 

to map the external data records according to the one or more specifications after the formatting and the parsing are performed, the external data records being mapped to the data object in the one or more data formats and according to the one or more specifications associated with the platform, 

to identify, based on the examining, a record of the external data records corresponding to the data object, 

to transmit metadata indicative of the command to the application programming interface, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the identified data record to be altered, and 


to synchronize the external data records based on changes made to the data objects in real time without requiring an explicit synchronization request.
Claim 1
A computer-implemented method for implementing a Lightning Connect adapter for a Salesforce application development platform, the method comprising:

accessing a programming environment associated with an add-on application for a Salesforce application development platform; 
calling an application programming interface (API) associated with a Google Sheets spreadsheet program from within the programming environment, wherein the calling of the API causes external data to be read from a Google Sheets database; 

automatically formatting the external data based on the parsing, wherein the formatting ensures that the external data read from the Google Sheets database conforms to specifications of the Salesforce application development platform; 

parsing the external data without copying the external data to an internal database of the Salesforce application development platform; 







establishing a lookup relationship by dynamically mapping the external data to data objects used within the programming environment;
continually referencing the external data in the Google Sheets database and the data objects in the programming environment…


receiving input indicative of a command to modify a particular data object used in the programming environment; and 

transmitting metadata indicative of the command to the Google Sheets spreadsheet program, wherein receipt of the metadata prompts the Google Sheets spreadsheet program to formulate an appropriate instruction, the execution of which implements the command on the external data in the Google Sheets database.

…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…
Claim 2
The system of claim 1, wherein the calling causes the external data records to be read from another database.
Claim 1
…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…
Claim 3
The system of claim 1, wherein the processor is further configured to format, based on the parsing, the external data records to ensure that the external data records read from the another database conform to a specification of the programming environment.
Claim 1
…automatically formatting the external data based on the parsing, wherein the formatting ensures that the external data read from the Google Sheets database conforms to specifications of the Salesforce application development platform…
Claim 4
The system of claim 1, wherein the processor is further configured to create the data structure by mapping the external data records to the data objects used in the programming environment.
Claim 1
…establishing a lookup relationship by dynamically mapping the external data to data objects used within the programming environment;
continually referencing the external data in the Google Sheets database and the data objects in the programming environment…
Claim 5
The system of claim 1, wherein the processor is further configured to reference the external data records of the external database and the data objects in the programming environment on a continual basis, enabling a given record of the external data records in another database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records.
Claim 1
…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…
Claim 6 
A system, comprising: a data structure configured to perform an operation on a data object; and a lightning connect adapter configured 


to transfer data with a programming environment associated with an application development platform, 
to examine a data structure that maps an external data record from a database to the data object, 





to format the external data record to ensure that the external data record conforms to a data format associated with the application development platform, 


to parse the external records to identify a specification, the external data record being parsed by calling an application program interface associated with the database within the programming environment, wherein the external data records are parsed without copying the external data record to an internal database of the platform, 

to establish a lookup relationship by mapping the external data record to the data objects in the programming environment after formatting and parsing are performed, the external data record being mapped to the data object in the data format and according to the specification, and 





to reference the external data record in the database and the data object in the programming environment on a continual basis to enable a given record of the external data record in the database to be updated in near real time when a change is made to a corresponding data object in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data record, wherein metadata indicative of a command associated with the change is transmitted to the application programming interface to cause the database to update the given record without an explicit synchronization request.
Claim 1
A computer-implemented method for implementing a Lightning Connect adapter for a Salesforce application development platform, the method comprising:

accessing a programming environment associated with an add-on application for a Salesforce application development platform; 
calling an application programming interface (API) associated with a Google Sheets spreadsheet program from within the programming environment, wherein the calling of the API causes external data to be read from a Google Sheets database; 

automatically formatting the external data based on the parsing, wherein the formatting ensures that the external data read from the Google Sheets database conforms to specifications of the Salesforce application development platform; 

parsing the external data without copying the external data to an internal database of the Salesforce application development platform; 






establishing a lookup relationship by dynamically mapping the external data to data objects used within the programming environment;
continually referencing the external data in the Google Sheets database and the data objects in the programming environment…

receiving input indicative of a command to modify a particular data object used in the programming environment; and 

transmitting metadata indicative of the command to the Google Sheets spreadsheet program, wherein receipt of the metadata prompts the Google Sheets spreadsheet program to formulate an appropriate instruction, the execution of which implements the command on the external data in the Google Sheets database.

…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…
Claim 7 
The system of claim 6, wherein logic in the programming environment is implemented using an Apex programming language.
Claim 2
The method of claim 1, wherein logic within the programming environment is implemented using an Apex programming language.


Claim 8 
The system of claim 6, wherein the lightning connect adapter is further configured to perform a reading operation.


Claim 1
…calling an application programming interface (API) associated with a Google Sheets spreadsheet program from within the programming environment, wherein the calling of the API causes external data to be read from a Google Sheets database…
Claim 9
The system of claim 6, wherein the lightning connect adapter is further configured to perform a reading operation to analyze the external data records to determine content of each cell of a spreadsheet that is represented by the external data records.
Claim 1
…calling an application programming interface (API) associated with a Google Sheets spreadsheet program from within the programming environment, wherein the calling of the API causes external data to be read from a Google Sheets database…
Claim 10
The system of claim 9, wherein the lookup relationship is dynamically updated based on the content determined to be in each cell of the spreadsheet.
Claim 1
…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…
Claim 11
The system of claim 6, wherein the lightning connect adapter is further configured to present a live view of the external data records residing in the database.
Claim 7
The method of claim 1, wherein the continually referencing enables the Salesforce interface to present a live view of the external data residing in the Google Sheets database.
Claim 12
The system of claim 6, wherein the lightning connect adapter further comprises algorithmic logic that evaluates content of each cell of a spreadsheet that is represented by the external data record.
Claim 8
The method of claim 1, wherein the establishing of the lookup relationship is based at least in part on algorithmic logic that considers content of each cell of a spreadsheet that is represented by the external data, rather than column headers or row headers.
Claim 13 
The system of claim 6, wherein the change associated with the external data record comprises creation of a new data record.
Claim 9
The method of claim 1, wherein the change is one of:
creation of a new data record;
modification of an existing data record; or
deletion of the existing data record.
Claim 14 
The system of claim 6, wherein the change associated with the external data record comprises modification of an existing data record.
Claim 9
The method of claim 1, wherein the change is one of:
creation of a new data record;
modification of an existing data record; or
deletion of the existing data record.
Claim 15
The system of claim 6, wherein the change associated with the external data record comprises deletion of an existing data record.
Claim 9
The method of claim 1, wherein the change is one of:
creation of a new data record;
modification of an existing data record; or
deletion of the existing data record.

Claim 16 
A system, comprising: a data structure configured to perform an operation on a data object; and a processor configured 


to receive input indicative of a command to alter the data object used in a programming environment, 

to examine the data structure configured to map the data object to an external data record of an external database, 







to format the external data record to conform to a data format associated with a platform associated with the programming environment, 




to parse the external data record to identify a specification associated with the platform, the external data record being parsed by calling an application program interface associated with the external database within the programming environment, wherein the external data record is parsed without copying the external data record to an internal database associated with the platform, 
to map the external data record to the specification after the formatting and the parsing are performed, the external data record being mapped to the data object in the data format and according to the specification, 
to identify, based on the examining, a record of the external data record corresponding to the data object, 

to transmit metadata indicative of a command to the application programming interface, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the record to be modified, and 


to synchronize the external data record based on a change made to the data object without requiring an explicit synchronization request.


Claim 1
A computer-implemented method for implementing a Lightning Connect adapter for a Salesforce application development platform, the method comprising:

receiving input indicative of a command to modify a particular data object used in the programming environment;  

accessing a programming environment associated with an add-on application for a Salesforce application development platform; 
calling an application programming interface (API) associated with a Google Sheets spreadsheet program from within the programming environment, wherein the calling of the API causes external data to be read from a Google Sheets database; 

automatically formatting the external data based on the parsing, wherein the formatting ensures that the external data read from the Google Sheets database conforms to specifications of the Salesforce application development platform; 

parsing the external data without copying the external data to an internal database of the Salesforce application development platform; 





establishing a lookup relationship by dynamically mapping the external data to data objects used within the programming environment;
continually referencing the external data in the Google Sheets database and the data objects in the programming environment…



transmitting metadata indicative of the command to the Google Sheets spreadsheet program, wherein receipt of the metadata prompts the Google Sheets spreadsheet program to formulate an appropriate instruction, the execution of which implements the command on the external data in the Google Sheets database.

…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…
Claim 17
The system of claim 14, wherein the calling causes the external data records to be read from another database.

Claim 1
…accessing a programming environment associated with an add-on application for a Salesforce application development platform; 
calling an application programming interface (API) associated with a Google Sheets spreadsheet program from within the programming environment, wherein the calling of the API causes external data to be read from a Google Sheets database…
Claim 18 
The system of claim 14, wherein the processor is further configured to format, based on the parsing, the external data records to ensure that the external data records read from the Google Sheets database conforms to a specification of the programming environment.
Claim 1
…automatically formatting the external data based on the parsing, wherein the formatting ensures that the external data read from the Google Sheets database conforms to specifications of the Salesforce application development platform…
Claim 19
The system of claim 14, wherein the processor is further configured to create the data structure by mapping the external data records to the data objects used in the programming environment.
Claim 1
…establishing a lookup relationship by dynamically mapping the external data to data objects used within the programming environment;
continually referencing the external data in the Google Sheets database and the data objects in the programming environment…
Claim 20
The system of claim 14, wherein the processor is further configured to reference the external data records of the external database and the data objects in the programming environment on a continual basis, enabling a given record of the external data records in a Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records via a Google Sheets interface.
Claim 1
…wherein the continual referencing enables an external data record in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object in the programming environment via a Salesforce interface, and a data object in the programming environment to be updated in near real time when a change is made to a corresponding external data record via a Google Sheets interface…


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of synchronizing data records between spreadsheet applications.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-20 of ‘675 in view of the cited references of record below to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element ad its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
b.	Claims 1-20 of the instant application recite similar limitations and claims 1-17 of ‘682 as being compared in the table below. For the purpose of illustration, only claim 1 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). 


Instant Application
Pat. No. US 11,048,682
Claim 1
A system, comprising: a database configured to store a data object and a data structure; and a processor configured 

to receive input indicative of a command to alter the data object used in a programming environment, 

to examine the data structure configured to map the data object to external data records of an external database, 


to format the external data records to conform to one or more data formats associated with a platform associated with the programming environment, 


to parse the external data records to identify one or more specifications associated with the platform, the external data records are parsed by calling an application program interface associated with the external database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform, 

to map the external data records according to the one or more specifications after the formatting and the parsing are performed, the external data records being mapped to the data object in the one or more data formats and according to the one or more specifications associated with the platform, 

to identify, based on the examining, a record of the external data records corresponding to the data object, 

to transmit metadata indicative of the command to the application programming interface, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the identified data record to be altered, and 

to synchronize the external data records based on changes made to the data objects in real time without requiring an explicit synchronization request.

Claim 1
A computer-implemented method comprising:



receiving input indicative of a command to alter a data object used in a programming environment;


examining a data structure that maps data objects used in the programming environment to external data records of an external database, wherein the external database is a Google Sheets database;

formatting the external data records to conform to one or more data formats associated with a platform associated with the programming environment, wherein the platform is a Salesforce application development platform;

parsing the external data records to identify one or more specifications associated with the platform, the external data records are parsed by calling an application program interface (API) associated with the external database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform;

mapping the external data records according to the one or more specifications after the formatting and the parsing are performed, the external data records being mapped to the data object in the one or more data formats and according to the one or more specifications associated with the platform;

identifying, based on the examining, a record of the external data records corresponding to the data object;

transmitting metadata indicative of the command to the API, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the identified data record to be altered; and


synchronizing the external data records based on changes made to the data objects in real time without requiring an explicit synchronization request.
Claim 2
The system of claim 1, wherein the calling causes the external data records to be read from another database.
Claim 2
The computer-implemented method of claim 1, wherein the calling causes the external data records to be read from the Google Sheets database.
Claim 3
The system of claim 1, wherein the processor is further configured to format, based on the parsing, the external data records to ensure that the external data records read from the another database conform to a specification of the programming environment.
Claim 3 
The computer-implemented method of claim 2, further comprising:
formatting, based on the parsing, the external data records to ensure that the external data records read from the Google Sheets database conforms to a specification of the programming environment.
Claim 4
The system of claim 1, wherein the processor is further configured to create the data structure by mapping the external data records to the data objects used in the programming environment.
Claim 4 
The computer-implemented method of claim 3, further comprising:
creating the data structure by mapping the external data records to the data objects used in the programming environment.
Claim 5
The system of claim 1, wherein the processor is further configured to reference the external data records of the external database and the data objects in the programming environment on a continual basis, enabling a given record of the external data records in another database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records.
Claim 5
The computer-implemented method of claim 1, further comprising:
referencing the external data records of the external, database and the data objects in the programming environment on a continual basis, wherein the referencing enables a given record of the external data records in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records via a Google Sheets interface.
Claim 6 
A system, comprising: a data structure configured to perform an operation on a data object; and a lightning connect adapter configured 


to transfer data with a programming environment associated with an application development platform, 

to examine a data structure that maps an external data record from a database to the data object, 



to format the external data record to ensure that the external data record conforms to a data format associated with the application development platform, 

to parse the external records to identify a specification, the external data record being parsed by calling an application program interface associated with the database within the programming environment, wherein the external data records are parsed without copying the external data record to an internal database of the platform, 


to establish a lookup relationship by mapping the external data record to the data objects in the programming environment after formatting and parsing are performed, the external data record being mapped to the data object in the data format and according to the specification, and 




to reference the external data record in the database and the data object in the programming environment on a continual basis to enable a given record of the external data record in the database to be updated in near real time when a change is made to a corresponding data object in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data record, wherein metadata indicative of a command associated with the change is transmitted to the application programming interface to cause the database to update the given record without an explicit synchronization request.
Claim 6 
A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:

accessing a programming environment associated with a Salesforce application development platform;

examining a data structure that maps external data records from a Google Sheets database to data objects used in the programming environment;

formatting the external data records to ensure that the external data records conforms to one or more formats associated with the Salesforce application development platform;

parsing the external records to identify a specification associated with the Salesforce application development platform, the external data records are parsed by calling an application program interface (API) associated with the Google Sheets database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform;

establishing a lookup relationship by mapping the external data records to one or more data objects in the programming environment after the formatting and the parsing are performed, the external data records being mapped to the one or more data objects in the one or more data formats and according to the specification associated with the Salesforce application development platform; and

referencing the external data records in the Google Sheets database and the one or more data objects in the programming environment on a continual basis, wherein the referencing enables a given record of the external data records in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records via a Google Sheets interface, wherein metadata indicative of a command associated with the change is transmitted to the API to cause the Google Sheets database to update the given record without an explicit synchronization request.
Claim 7 
The system of claim 6, wherein logic in the programming environment is implemented using an Apex programming language.
Claim 7
The non-transitory computer-readable medium of claim 6, wherein logic in the programming environment is implemented using an Apex programming language.
Claim 8 
The system of claim 6, wherein the lightning connect adapter is further configured to perform a reading operation.
Claim 8
The non-transitory computer-readable medium of claim 6, wherein the reading is performed by a Lightning Connect adapter that is responsible for interfacing with the API.
Claim 9
The system of claim 6, wherein the lightning connect adapter is further configured to perform a reading operation to analyze the external data records to determine content of each cell of a spreadsheet that is represented by the external data records.
Claim 9 
The non-transitory computer-readable medium of claim 6, wherein the reading comprises:
analyzing the external data records to determine content of each cell of a spreadsheet that is represented by the external data records.

Claim 10
The system of claim 9, wherein the lookup relationship is dynamically updated based on the content determined to be in each cell of the spreadsheet.
Claim 10
The non-transitory computer-readable medium of claim 9, wherein the lookup relationship is dynamically updated based on the content determined to be in each cell of the spreadsheet.
Claim 11
The system of claim 6, wherein the lightning connect adapter is further configured to present a live view of the external data records residing in the database.
Claim 11 
The non-transitory computer-readable medium of claim 6, wherein the referencing enables the Salesforce interface to present a live view of the external data records residing in the Google Sheets database.
Claim 12
The system of claim 6, wherein the lightning connect adapter further comprises algorithmic logic that evaluates content of each cell of a spreadsheet that is represented by the external data record.
Claim 12 
The non-transitory computer-readable medium of claim 6, wherein the establishing is based on algorithmic logic that considers content of each cell of a spreadsheet that is represented by the external data records, rather than column headers or row headers.
Claim 13 
The system of claim 6, wherein the change associated with the external data record comprises creation of a new data record.
Claim 13 
The non-transitory computer-readable medium of claim 6, wherein the change associated with the external data records is the creation of a new data record, modification of an existing data record, or deletion of an existing data record.
Claim 14 
The system of claim 6, wherein the change associated with the external data record comprises modification of an existing data record.
Claim 13 
The non-transitory computer-readable medium of claim 6, wherein the change associated with the external data records is the creation of a new data record, modification of an existing data record, or deletion of an existing data record.
Claim 15
The system of claim 6, wherein the change associated with the external data record comprises deletion of an existing data record.
Claim 13 
The non-transitory computer-readable medium of claim 6, wherein the change associated with the external data records is the creation of a new data record, modification of an existing data record, or deletion of an existing data record.
Claim 16 
A system, comprising: a data structure configured to perform an operation on a data object; and a processor configured 

to receive input indicative of a command to alter the data object used in a programming environment, 

to examine the data structure configured to map the data object to an external data record of an external database, 


to format the external data record to conform to a data format associated with a platform associated with the programming environment, 



to parse the external data record to identify a specification associated with the platform, the external data record being parsed by calling an application program interface associated with the external database within the programming environment, wherein the external data record is parsed without copying the external data record to an internal database associated with the platform, 


to map the external data record to the specification after the formatting and the parsing are performed, the external data record being mapped to the data object in the data format and according to the specification, 



to identify, based on the examining, a record of the external data record corresponding to the data object, 

to transmit metadata indicative of a command to the application programming interface, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the record to be modified, and 

to synchronize the external data record based on a change made to the data object without requiring an explicit synchronization request.

Claim 1
A computer-implemented method comprising:



receiving input indicative of a command to alter a data object used in a programming environment;


examining a data structure that maps data objects used in the programming environment to external data records of an external database, wherein the external database is a Google Sheets database;

formatting the external data records to conform to one or more data formats associated with a platform associated with the programming environment, wherein the platform is a Salesforce application development platform;

parsing the external data records to identify one or more specifications associated with the platform, the external data records are parsed by calling an application program interface (API) associated with the external database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform;

mapping the external data records according to the one or more specifications after the formatting and the parsing are performed, the external data records being mapped to the data object in the one or more data formats and according to the one or more specifications associated with the platform;

identifying, based on the examining, a record of the external data records corresponding to the data object;

transmitting metadata indicative of the command to the API, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the identified data record to be altered; and


synchronizing the external data records based on changes made to the data objects in real time without requiring an explicit synchronization request.
Claim 17
The system of claim 14, wherein the calling causes the external data records to be read from another database.

Claim 2
The computer-implemented method of claim 1, wherein the calling causes the external data records to be read from the Google Sheets database.
Claim 18 
The system of claim 14, wherein the processor is further configured to format, based on the parsing, the external data records to ensure that the external data records read from the Google Sheets database conforms to a specification of the programming environment.
Claim 1
…examining a data structure that maps data objects used in the programming environment to external data records of an external database, wherein the external database is a Google Sheets database;

formatting the external data records to conform to one or more data formats associated with a platform associated with the programming environment, wherein the platform is a Salesforce application development platform…

Claim 19
The system of claim 14, wherein the processor is further configured to create the data structure by mapping the external data records to the data objects used in the programming environment.
Claim 4 
The computer-implemented method of claim 3, further comprising:
creating the data structure by mapping the external data records to the data objects used in the programming environment.
Claim 20
The system of claim 14, wherein the processor is further configured to reference the external data records of the external database and the data objects in the programming environment on a continual basis, enabling a given record of the external data records in a Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records via a Google Sheets interface.
Claim 5
The computer-implemented method of claim 1, further comprising:
referencing the external data records of the external, database and the data objects in the programming environment on a continual basis, wherein the referencing enables a given record of the external data records in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records via a Google Sheets interface.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of synchronizing data records between spreadsheet applications.

It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-17 of ‘682 in view of the cited references of record below to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element ad its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mondri et al. (Pub. No. US 2015/0026075, published on January 22, 2015; hereinafter Mondri) in view of Wilton et al. (Pat. No. US 10,152,499, filed on September 28, 2015) and Salesforce (“Force.com Apex Code Developer’s Guide”, published on December 17, 2015, all pages).  

Regarding claim 1, Mondri clearly shows and discloses a system, comprising: a database configured to store a data object and a data structure; and a processor (Figure 6) configured 
to receive input indicative of a command to alter the data object used in a programming environment (the user may change field values and evaluate how the changed values affect other related values. The user may also select to save the changed data as a tracked analysis at the CRM application in order to save a hypothetical scenario analysis for future use, [0031]. A spreadsheet application may present CRM data from an underlying CRM application through its user interface. The spreadsheet application may be invoked from within the CRM application or vice versa, [0042], and [0052]), 
to examine the data structure configured to map the data object to external data records of an external database (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]), 
to format the external data records to conform to one or more data formats associated with a platform associated with the programming environment (The displayed table, chart and/or graph may be automatically populated with CRM data retrieved from the CRM application. In the case of a table 234, for example, the spreadsheet application may also present a table options pane 212, which may display additional data that may be selected to be imported into the spreadsheet application from the CRM application, [0029]), 
to parse the external data records to identify one or more specifications associated with the platform, the external data records are parsed by calling an application program interface associated with the external database within the programming environment (A CRM application pane 314 may be displayed within the spreadsheet application 302 to provide additional CRM information and to enable CRM functionality with the displayed content. For example, a field 306 of a table 304 displayed at the spreadsheet application 202 may be selected, and information related to the field contents, such as an opportunity name, may be displayed in the CRM application pane 314, [0034], [0052]), 
to map the external data records according to the one or more specifications after the formatting and the parsing are performed, the external data records being mapped to the data object in the one or more data formats and according to the one or more specifications associated with the platform (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]), 
to identify, based on the examining, a record of the external data records corresponding to the data object (the spreadsheet application 302 and the CRM application may be continuously synchronized to provide comprehensive information related to an opportunity. A CRM application pane 314 may be displayed within the spreadsheet application 302 to provide additional CRM information and to enable CRM functionality with the displayed content. For example, a field 306 of a table 304 displayed at the spreadsheet application 202 may be selected, and information related to the field contents, such as an opportunity name, may be displayed in the CRM application pane 314. An information tab such as an intelligence 320, for example, may provide information such as summary information related to the opportunity contained in the selected field 306, [0034]), and 
to synchronize the external data records based on changes made to the data objects in real time without requiring an explicit synchronization request (the CRM application and the spreadsheet application 202 may be continuously synchronized such that changes made to CRM data in the spreadsheet application 202 may be updated at the CRM application. The synchronization of data may he continuous, such that changes may he continuously updated at the CRM application, [0032]. Client applications executed on any of the client devices 511-513 may communicate with a spreadsheet application and a CRM application executed on one or more of servers 514. A synchronization module executed in conjunction with a spreadsheet application and a CRM application executed on server 515 may facilitate bidirectional synchronization of various forms of data maintained CRM application with the spreadsheet application as discussed previously. The CRM and/or spreadsheet application may retrieve relevant data from data store(s) 519 directly or through database server 518, and provide requested services (e.g. document editing) to the user(s) through client devices 511-513, [0042]).  
Salesforce then discloses the external data records are parsed without copying the external data records to an internal database of the platform (Lightning Connect provides a seamless view of data across system boundaries by letting your users view and search data that’s stored outside your Salesforce organization. For example, perhaps you have data that’s stored on premises in an enterprise resource planning (ERP) system. Instead of copying the data into your organization, use external objects to access the data in real time via Web service callouts, [Page 364]).144465120.1
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Salesforce with the teachings of Mondri for the purpose of using spreadsheet applications to manage underlying data associated with a CRM data store.
Wilton then discloses transmitting metadata indicative of the command to the application programming interface, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the identified data record to be altered (Data may be replicated between the tables of the two databases 102, 104 by sending the contents of a transactional log of the source database 102 to the destination database 104. At the destination database 104, the contents of the transactional log may be processed by performing the operations, as indicated by the transaction log, on the destination database 104. For example, the source database 102 might process a request to store a row R1 and a request to update a row R2. The transaction log might contain records of the two requests. Upon processing the record, the destination database 104 might then also store the row R1 and update the row R2, [Column 3, Lines 29-46]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Wilton with the teachings of Mondri, as modified by Salesforce, for the purpose of mirroring data on a first storage server and a second storage server based on the determined modifications or changes required to synchronize data between the servers.
Regarding claim 2, Mondri further discloses the calling causes the external data records to be read from another database (the user may change field values and evaluate how the changed values affect other related values. The user may also select to save the changed data as a tracked analysis at the CRM application in order to save a hypothetical scenario analysis for future use, [0031]).  
Regarding claim 3, Salesforce further discloses formatting, based on the parsing, the external data records to ensure that the external data records read from the another database conform to a specification of the programming environment (Even though the data is stored outside your organization, Lightning Connect provides seamless integration with the Force.com platform. External objects are available to Salesforce tools, such as global search, lookup relationships, record feeds, and the Salesforce1 app. External objects are also available to SOSL and SOQL queries, Salesforce APIs, and deployment via the Metadata API, change sets, and packages, [Page 364]).  
Regarding claim 4, Mondri further discloses creating the data structure by mapping the external data records to the data objects used in the programming environment (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]).  
Regarding claim 5, Mondri further discloses referencing the external data records of the external database and the data objects in the programming environment on a continual basis, enabling a given record of the external data records in another database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records (the CRM application and the spreadsheet application 202 may be continuously synchronized such that changes made to CRM data in the spreadsheet application 202 may be updated at the CRM application. The synchronization of data may he continuous, such that changes may he continuously updated at the CRM application, [0032]. Client applications executed on any of the client devices 511-513 may communicate with a spreadsheet application and a CRM application executed on one or more of servers 514. A synchronization module executed in conjunction with a spreadsheet application and a CRM application executed on server 515 may facilitate bidirectional synchronization of various forms of data maintained CRM application with the spreadsheet application as discussed previously. The CRM and/or spreadsheet application may retrieve relevant data from data store(s) 519 directly or through database server 518, and provide requested services (e.g. document editing) to the user(s) through client devices 511-513, [0042])
.  
Regarding claim 6, Mondri clearly shows and discloses a system, comprising: a data structure configured to perform an operation on a data object; and a lightning connect adapter (Figure 6) configured 
to transfer data with a programming environment associated with an application development platform (the user may change field values and evaluate how the changed values affect other related values. The user may also select to save the changed data as a tracked analysis at the CRM application in order to save a hypothetical scenario analysis for future use, [0031]. A spreadsheet application may present CRM data from an underlying CRM application through its user interface. The spreadsheet application may be invoked from within the CRM application or vice versa, [0042], and [0052]), 
to examine a data structure that maps an external data record from a database to the data object (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]), 
to format the external data record to ensure that the external data record conforms to a data format associated with the application development platform (The displayed table, chart and/or graph may be automatically populated with CRM data retrieved from the CRM application. In the case of a table 234, for example, the spreadsheet application may also present a table options pane 212, which may display additional data that may be selected to be imported into the spreadsheet application from the CRM application, [0029]), 
to parse the external records to identify a specification, the external data record being parsed by calling an application program interface associated with the database within the programming environment (A CRM application pane 314 may be displayed within the spreadsheet application 302 to provide additional CRM information and to enable CRM functionality with the displayed content. For example, a field 306 of a table 304 displayed at the spreadsheet application 202 may be selected, and information related to the field contents, such as an opportunity name, may be displayed in the CRM application pane 314, [0034], [0052]), 
to establish a lookup relationship by mapping the external data record to the data objects in the programming environment after formatting and parsing are performed, the external data record being mapped to the data object in the data format and according to the specification (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]), and 
to reference the external data record in the database and the data object in the programming environment on a continual basis to enable a given record of the external data record in the database to be updated in near real time when a change is made to a corresponding data object in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data record (the CRM application and the spreadsheet application 202 may be continuously synchronized such that changes made to CRM data in the spreadsheet application 202 may be updated at the CRM application. The synchronization of data may he continuous, such that changes may he continuously updated at the CRM application, [0032]. Client applications executed on any of the client devices 511-513 may communicate with a spreadsheet application and a CRM application executed on one or more of servers 514. A synchronization module executed in conjunction with a spreadsheet application and a CRM application executed on server 515 may facilitate bidirectional synchronization of various forms of data maintained CRM application with the spreadsheet application as discussed previously. The CRM and/or spreadsheet application may retrieve relevant data from data store(s) 519 directly or through database server 518, and provide requested services (e.g. document editing) to the user(s) through client devices 511-513, [0042]).  
Salesforce then discloses the external data records are parsed without copying the external data records to an internal database of the platform (Lightning Connect provides a seamless view of data across system boundaries by letting your users view and search data that’s stored outside your Salesforce organization. For example, perhaps you have data that’s stored on premises in an enterprise resource planning (ERP) system. Instead of copying the data into your organization, use external objects to access the data in real time via Web service callouts, [Page 364]).144465120.1
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Salesforce with the teachings of Mondri for the purpose of using spreadsheet applications to manage underlying data associated with a CRM data store.

Wilton then discloses metadata indicative of a command associated with the change is transmitted to the application programming interface to cause the database to update the given record without an explicit synchronization request (Data may be replicated between the tables of the two databases 102, 104 by sending the contents of a transactional log of the source database 102 to the destination database 104. At the destination database 104, the contents of the transactional log may be processed by performing the operations, as indicated by the transaction log, on the destination database 104. For example, the source database 102 might process a request to store a row R1 and a request to update a row R2. The transaction log might contain records of the two requests. Upon processing the record, the destination database 104 might then also store the row R1 and update the row R2, [Column 3, Lines 29-46]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Wilton with the teachings of Mondri, as modified by Salesforce, for the purpose of mirroring data on a first storage server and a second storage server based on the determined modifications or changes required to synchronize data between the servers.
  Regarding claim 7, Salesforce further discloses logic in the programming environment is implemented using an Apex programming language (Use the Apex Connector Framework to develop a custom adapter for Lightning Connect. The custom adapter can retrieve data from external systems and synthesize data locally, [Page 0366]).  
Regarding claim 8, Mondri further discloses the lightning connect adapter is further configured to perform a reading operation (the user may change field values and evaluate how the changed values affect other related values. The user may also select to save the changed data as a tracked analysis at the CRM application in order to save a hypothetical scenario analysis for future use, [0031]).  
Regarding claim 9, Mondri further discloses lightning connect adapter is further configured to perform a reading operation to analyze the external data records to determine content of each cell of a spreadsheet that is represented by the external data records (Figures 2A-3B and texts).  
Regarding claim 10, Mondri further discloses the lookup relationship is dynamically updated based on the content determined to be in each cell of the spreadsheet (Figures 2A-3B and texts).  
Regarding claim 11, Salesforce further discloses the lightning connect adapter is further configured to present a live view of the external data records residing in the database (Lightning Connect provides a seamless view of data across system boundaries by letting your users view and search data that’s stored outside your Salesforce organization. For example, perhaps you have data that’s stored on premises in an enterprise resource planning (ERP) system, [Page 364]). .  
Regarding claim 12, Mondri further discloses the lightning connect adapter further comprises algorithmic logic that evaluates content of each cell of a spreadsheet that is represented by the external data record (Figures 2A-3B and texts).  .  
Regarding claim 13, Salesforce further discloses the change associated with the external data record comprises creation of a new data record (You can perform the following DML operations on external objects, either asynchronously or based on criteria: insert records, update records, upsert records, or delete records. Use classes in the DataSource namespace to get the unique identifiers for asynchronous jobs, or to retrieve results lists for upsert, delete, or save operations, [0367]).  
Regarding claim 14, Salesforce further discloses the change associated with the external data record comprises modification of an existing data record (You can perform the following DML operations on external objects, either asynchronously or based on criteria: insert records, update records, upsert records, or delete records. Use classes in the DataSource namespace to get the unique identifiers for asynchronous jobs, or to retrieve results lists for upsert, delete, or save operations, [0367]).   
Regarding claim 15, Salesforce further discloses the change associated with the external data record comprises deletion of an existing data record (You can perform the following DML operations on external objects, either asynchronously or based on criteria: insert records, update records, upsert records, or delete records. Use classes in the DataSource namespace to get the unique identifiers for asynchronous jobs, or to retrieve results lists for upsert, delete, or save operations, [0367]).  
Regarding claim 16, Mondri clearly shows and discloses a system, comprising: a data structure configured to perform an operation on a data object; and a processor (Figure 6) configured 
to receive input indicative of a command to alter the data object used in a programming environment (the user may change field values and evaluate how the changed values affect other related values. The user may also select to save the changed data as a tracked analysis at the CRM application in order to save a hypothetical scenario analysis for future use, [0031]. A spreadsheet application may present CRM data from an underlying CRM application through its user interface. The spreadsheet application may be invoked from within the CRM application or vice versa, [0042], and [0052]), 
to examine the data structure configured to map the data object to an external data record of an external database (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]), 
to format the external data record to conform to a data format associated with a platform associated with the programming environment (The displayed table, chart and/or graph may be automatically populated with CRM data retrieved from the CRM application. In the case of a table 234, for example, the spreadsheet application may also present a table options pane 212, which may display additional data that may be selected to be imported into the spreadsheet application from the CRM application, [0029]), 
to parse the external data record to identify a specification associated with the platform, the external data record being parsed by calling an application program interface associated with the external database within the programming environment (A CRM application pane 314 may be displayed within the spreadsheet application 302 to provide additional CRM information and to enable CRM functionality with the displayed content. For example, a field 306 of a table 304 displayed at the spreadsheet application 202 may be selected, and information related to the field contents, such as an opportunity name, may be displayed in the CRM application pane 314, [0034], [0052]), 
to map the external data record to the specification after the formatting and the parsing are performed, the external data record being mapped to the data object in the data format and according to the specification (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]), 
to identify, based on the examining, a record of the external data record corresponding to the data object (the spreadsheet application 302 and the CRM application may be continuously synchronized to provide comprehensive information related to an opportunity. A CRM application pane 314 may be displayed within the spreadsheet application 302 to provide additional CRM information and to enable CRM functionality with the displayed content. For example, a field 306 of a table 304 displayed at the spreadsheet application 202 may be selected, and information related to the field contents, such as an opportunity name, may be displayed in the CRM application pane 314. An information tab such as an intelligence 320, for example, may provide information such as summary information related to the opportunity contained in the selected field 306, [0034]), 
to synchronize the external data record based on a change made to the data object without requiring an explicit synchronization request (the CRM application and the spreadsheet application 202 may be continuously synchronized such that changes made to CRM data in the spreadsheet application 202 may be updated at the CRM application. The synchronization of data may he continuous, such that changes may he continuously updated at the CRM application, [0032]. Client applications executed on any of the client devices 511-513 may communicate with a spreadsheet application and a CRM application executed on one or more of servers 514. A synchronization module executed in conjunction with a spreadsheet application and a CRM application executed on server 515 may facilitate bidirectional synchronization of various forms of data maintained CRM application with the spreadsheet application as discussed previously. The CRM and/or spreadsheet application may retrieve relevant data from data store(s) 519 directly or through database server 518, and provide requested services (e.g. document editing) to the user(s) through client devices 511-513, [0042]).  
 
Salesforce then discloses the external data record is parsed without copying the external data record to an internal database associated with the platform (Lightning Connect provides a seamless view of data across system boundaries by letting your users view and search data that’s stored outside your Salesforce organization. For example, perhaps you have data that’s stored on premises in an enterprise resource planning (ERP) system. Instead of copying the data into your organization, use external objects to access the data in real time via Web service callouts, [Page 364]).144465120.1
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Salesforce with the teachings of Mondri for the purpose of using spreadsheet applications to manage underlying data associated with a CRM data store.


Wilton then discloses transmitting metadata indicative of a command to the application programming interface, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the record to be modified (Data may be replicated between the tables of the two databases 102, 104 by sending the contents of a transactional log of the source database 102 to the destination database 104. At the destination database 104, the contents of the transactional log may be processed by performing the operations, as indicated by the transaction log, on the destination database 104. For example, the source database 102 might process a request to store a row R1 and a request to update a row R2. The transaction log might contain records of the two requests. Upon processing the record, the destination database 104 might then also store the row R1 and update the row R2, [Column 3, Lines 29-46]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Wilton with the teachings of Mondri, as modified by Salesforce, for the purpose of mirroring data on a first storage server and a second storage server based on the determined modifications or changes required to synchronize data between the servers.
Regarding claim 17, Mondri further discloses the calling causes the external data records to be read from another database (the user may change field values and evaluate how the changed values affect other related values. The user may also select to save the changed data as a tracked analysis at the CRM application in order to save a hypothetical scenario analysis for future use, [0031]).
Regarding claim 19, Mondri further discloses creating the data structure by mapping the external data records to the data objects used in the programming environment (The CRM module may also present one or more CRM functionalities in the CRM view pane and enable synchronization of changes to the underlying data bi-directionally between the spreadsheet application user interface and the CRM view pane, [0053]).  
Claims 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondri in view of Wilton in view of Salesforce and further in view of Salesforce II (“Magical External Objects: Seamless Integration is Here”, https://www.youtube.com/watch?v=GGvCcuTbhZE, published on November 17, 2014)
Regarding claim 18, Salesforce II then discloses formatting, based on the parsing, the external data records to ensure that the external data records read from the Google Sheets database conforms to a specification of the programming environment (Pages 3-4).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Salesforce II with the teachings of Mondri, as modified by Salesforce and Wilton, for the purpose of seamlessly integrating data from external sources without expensive storage costs using a live view of the underlying data.
Regarding claim 20, Mondri and Salesforce II further discloses referencing the external data records of the external database and the data objects in the programming environment on a continual basis, enabling a given record of the external data records in a Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external record of the external data records via a Google Sheets interface ((the CRM application and the spreadsheet application 202 may be continuously synchronized such that changes made to CRM data in the spreadsheet application 202 may be updated at the CRM application. The synchronization of data may he continuous, such that changes may he continuously updated at the CRM application, [0032]. Client applications executed on any of the client devices 511-513 may communicate with a spreadsheet application and a CRM application executed on one or more of servers 514. A synchronization module executed in conjunction with a spreadsheet application and a CRM application executed on server 515 may facilitate bidirectional synchronization of various forms of data maintained CRM application with the spreadsheet application as discussed previously. The CRM and/or spreadsheet application may retrieve relevant data from data store(s) 519 directly or through database server 518, and provide requested services (e.g. document editing) to the user(s) through client devices 511-513, [0042] of Mondri and Pages 3-4 of Salesforce II).





Relevant Prior Art
The following references are not used in the above rejections but deemed to be relevant to the claims:
Aral et al. (Pat. No. US 8,195,770) teaches mirroring write operations from a local storage system to a remote storage system. Such mirroring comprises intercepting I/O transactions to a storage disk of the local storage system, identifying a series of write transactions to said storage disk from the intercepted I/O transactions, storing an exact copy of the series of write transactions within a series of files that are created on a file-system of the local storage system, and transmitting the series of files from the local storage system to the remote storage system to accommodate a reproduction at the remote storage system of the series of write transactions as issued to said storage disk of the local storage system. 
Muppalaneni et al. (Pat. No. US 7,325,109) teaches mirroring data on a first storage server and a second storage server. Write commands are queued at the first storage server between consistency points. The write commands are to write data corresponding to a file system of the first storage server to a local mass storage device coupled to the first storage server. At a start of each consistency point, the write commands are sent to a local mass storage device and to a remote mass storage device coupled to the second storage server. The memory blocks of the local and remote mass storage devices are then updated based on the write commands.




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                        October 19, 2020